Campbell, J.,
dissenting. I think our previous decisions and the general course of authority lead to the result that the statute only intends to reach such pretenses as are reasonably calculated to defraud. A merchant or any other business man would never trust another merely because he is a storekeeper, because a person may undertake such a business whenever he pleases, without either capital or credit, and may never have property enough to be subject to execution. "Without some statement as to capital or business, it cannot be supposed reasonably safe to give credit. The cases which have held a false statement of office or position sufficient are mainly, and so far as original authority goes *305■are, I think, entirely cases where the character assumed involves such elements as to make it safe to trust the party from that alone. They are such instances as officers of the army and navy, government officers, and English university commoners. An officer of the army or navy is liable to punishment for any sort of dishonest conduct, and officers •appointed to honorable positions are presumably reputable. Moreover, all of these have a pecuniary income which is known to every one, and the assumption of their character is •a representation of their means and station. The conditions -of residence in an English university make it entirely safe for a local tradesman to trust a commoner to any reasonable ■extent.
When the position involves in itself no trustworthiness, it ■seems to me the assumption of it falsely cannot be a sufficient ground by itself to convict under the statute.